UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6337


PERCY ALLEN WILLIAMS, JR.,

                Plaintiff - Appellant,

          v.

GRAHAM C. MULLEN; WILLIAM B. TRAXLER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00621-RAJ-TEM)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy Allen Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Percy    Allen    Williams,     Jr.,    appeals    the     district

court’s orders denying relief on his complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), and his motion to reconsider.                   We have

reviewed the record and find no reversible error.             Accordingly,

we deny Williams’ motion to amend his complaint and affirm for

the reasons stated by the district court.            Williams v. Mullen,

No. 2:10-cv-00621-RAJ-TEM (E.D. Va. Feb. 3, 2011).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2